WARD, J.
(dissenting). The point most earnestly pressed by the learned counsel for the appellant upon our consideration is that, by the receipt and notice above set forth, the defendant is discharged from all liability to the plaintiff for his injury, and released from all damages resulting therefrom. He treats these papers not only as a contract, but as a rule of the road of the defendant, which the plaintiff could not violate with impunity, and cites a number of authorities to show that in case of an absolute agreement that a coupling stick shall be used in all cases of coupling, or a rule to that effect known to the brakeman, a recovery cannot be had for an injury to a brakeman in attempting the coupling in the usual way by hand, and without a coupling stick. Without questioning the authority of these cases, it is sufficient to observe that no rule of the defendant of the bind mentioned appears by the records before usr *819even assuming that the plaintiff received the notice, and that that is to be treated as a rule of the company. That notice, fairly construed, does not forbid the coupling of cars by the usual method of stepping in between the cars as they come together, and coupling by hand; but the notice recites that, in consequence of men engaged in coupling freight cars by thoughtlessly stepping in too far between, or remaining too long between, the coupling sticks are provided, to prevent injury, etc. The notice, therefore, seems to assume that the men will to some extent step in between the cars in their attempt to couple them, and the effect of the two papers (the receipt and notice), taken together and fairly construed, is simply this, that the brakeman releases the company from liability for any injury happening “from not using a coupling stick.” This is very far from a rule or contract forbidding a coupling except with a coupling stick. If that were so, what would become of a case like the one we are considering, where the use of a coupling stick would be ineffectual to remove the obstacle to the coupling. The brakeman is ordered to make the coupling. It is his duty to do so. If he cannot make it with a stick, he must do it with his hands. The conductor, when he effected the coupling afterwards, did not use a stick, and we must regard the coupling stick as out of the case. Besides, there was a conflict in the evidence as to whether the plaintiff ever received such a stick from the defendant, whose business it was to furnish it. There was a conflict in the evidence also as to whether the plaintiff had any knowledge or notice of the notice claimed to have been delivered to him. The court submitted the question to the jury as to whether the plaintiff received the coupling stick, and as to whether he had any knowledge of the notice, or had received it; and the jury found with the plaintiff. It is true that the plaintiff was an interested witness. The witness who testified to the delivery of the stick and the service of the notice was an employé of the defendant. The finding of the jury with the plaintiff upon these questions we are not at liberty to disturb. The defendant also claims that the plaintiff, having received the coupling stick, was bound to use it, or, if he never received one, he was bound to procure one under his agreement, as the evidence disclosed that they were kept in the caboose, ready for the use of the brakemen. The plaintiff denies that any coupling sticks were kept in the caboose, and the jury have found with him upon that question.
In Goodrich v. This Defendant, 116 N. Y. 402, 22 N. E. 397, 398, which was a coupling case, where the bumpers were of different heights, and it was proved by the defendant that it had provided crooked links for its brakemen to meet such an emergency, Judge Brown, speaking for the court of appeals, says:
“It is argued by the defendant that it had fulfilled its duty when it furnished for the use of its employes crooked links, which could be used in coupling together cars upon which the bumpers were of different heights. We do not think that in this case that fulfilled the measure of the defendant’s obligation. It could not be so held, unless it was the duty of the plaintiff to examine and inspect the cars to ascertain whether the coupling appliances were in proper condition. The duty of examination, like the duty of furnishing proper machinery and appliances, in the first instance, rests upon the master. [Citing cases.]"’
*820The defendant also strenuously contends that the proof discloses that the plaintiff was guilty of contributory negligence, as a matter of law, in going between the cars, and attempting to make the coupling with his hands, when he must have known that there was a link and pin in the end of each of the approaching cars, and that he should not have permitted the cars to come together, as he controlled their movements, until he had removed one link and pin, and prepared them for proper coupling. From the opportunity that the plaintiff had to learn the situation, it cannot be said, as a matter of law, that he had notice that a pin too large for the link had been pounded in, so that it could not be readily removed. If the pin had worked properly, and in the ordinary way, it was but the work of an instant to disconnect it from the car, or disconnect the link and pin from the engine, and couple with the remaining link and pin; and, while the defendant could have discovered the condition of the pin in the link by a proper inspection, it cannot be said, as a matter of law, that the plaintiff, in the hurry of the occasion,— when he was called upon, not to inspect, not to be looking out for difficulties that might be apparent only on careful examination, but to make an instantaneous coupling, so that the train might proceed upon its mission,—was guilty of contributory negligence.
A brief extract from the opinion of the supreme court of Pennsylvania in Lee v. Woolsey (Sept. 18,1885) 109 Pa. St. 126, is appropriate here:
“If an employé is, in haste, called upon to execute an order requiring- prompt attention, he is not to be presumed necessarily to recollect a defect in the machinery, or a particular danger connected with his employment, so as to avoid it. A prompt and faithful employé suddenly called upon by a superior to do a particular act cannot be supposed to remember at the moment a particular danger incident to its performance, of which he had previous knowledge; and it would be most unreasonable to demand of him the thought and care which might be exacted when there is more time for observation and deliberation. [Citing Whart. Neg. § 219.]”
In this connection we will consider an exception taken in behalf of the defendant upon the trial, to the charge of the court as to the duty of the plaintiff under the circumstances in which he was placed. The court had charged the jury that the measure of the plaintiff’s diligence and care under the circumstances is such as would be expected of a man using ordinary care, and that, if the plaintiff did exercise reasonable and ordinary care, he was absolved from the imputation of contributory negligence. This was excepted to, and the defendant’s counsel asked the court to charge the jury that the duty of the servant in this case was one of active vigilance, requiring a diligent use of all of his faculties, and the exercise of such precaution as his knowledge of the dangers incident to the business required he should use. By the Court: “I so charge.” Mr. G-luck (defendant’s attorney): “I ask the court to explicitly direct the jury that the rule laid down by the court formally in his charge, that the servant should exercise only such reasonable and ordinary care, they are to disregard as not a proper rule.” This the court then declined to charge. The point is made that, though the court charged the proper rule, he did not withdraw the former charge, and therefore error was committed. *821A subsequent portion of the charge upon this subject the learned counsel has evidently overlooked, when the court said to the jury:
“In order that there may be no misapprehension, the court changes its charge with respect to the diligence required of the plaintiff, and charges, in addition to being ordinarily careful and prudent, he must have been active and vigilant in protecting himself from injury, and discovering anything that was out of repair, and active and vigilant in the performance of his duty he was called upon to perform at the time he received the injury.”
Taking the whole charge together, it is apparent that the jury could not have been misled as to the true rule on that subject. The question of contributory negligence was properly submitted to the jury-
The trial judge, taking the whole charge together, in effect submitted to the jury as to whether the defect in the coupling apparatus (the large pin driven into the link) had existed for such a length of time as that the proper inspection would have detected it, and whether the defendant had omitted its duty of such inspection. The appellant earnestly urges this as error, claiming that there was no evidence to submit to the jury as to how long this condition had existed. It is true that no witness testified as to the length of time the pin had been fastened in the link, but the circumstances of the case may be considered in determining that question. As has been said, the car was a “foreign car,” and belonged to the Pennsylvania Railroad. As far as the record discloses, its first appearance in the defendant’s service was on the 16th of November, 1894, when it was left by the way freight at a siding at Corfu, a way station upon defendant’s railroad, between Rochester and Buffalo. The car remained upon this siding until the 22d of November, when it was taken into the train by the same crew that had left it at Corfu. At that time the link pin was found in the hole of the link in the drawhead so tight that it could not be removed with the hand, and the evidence disclosed that the top of the pin indicated that it had been pounded into the link. The conductor of the train, after the injury, got it out with difficulty somehow, and threw it away, and connected the car to the engine by means of the link and pin in the engine. The inference may be drawn from the evidence that the car was not in service or connected with a train during the six days that it was left at Corfu. There was therefore no occasion to use the coupling apparatus, or remove the pin, or change it after it was disconnected from the train before the time of the accident. It is not probable that any employé on the railroad meddled with the coupling, and pounded the pin into the link, when there was no occasion to do so. Nor are we to assume that any trespasser at that way station did it. The more reasonable view to take of the matter is that the link pin was found in the same condition in which it had been left six days before. This is especially so in the absence of all explanation on the part of the defendant as to the real condition during the time the car was in its possession at Corfu. Ousley v. Railroad Co. (Ga.) 12 S. E. 988.
This leads to the inquiry as to the duty of the defendant as to inspecting and learning the true condition of the coupler before it *822put this foreign ear into the hands of its brakeman to operate. It is well settled that it was the duty of the defendant, upon receiving this car into its service, to make this inspection, and to make continuous inspections from time to time to see whether it was in a safe condition for its employés to operate. This duty was absolute, and could not be delegated to others, and the degree and care of inspection measured by the dangers to be avoided. Bailey v. Railroad Co., 139 N. Y. 302, 34 N. E. 918; Goodrich v. Railroad Co., 116 N. Y. 398, 402, 403, 22 N. E. 397; De Graff v. Railroad Co., 76 N. Y. 130. It does not appear that the defendant had made any inspection of this car or the coupling apparatus since it came into its service. Had such inspection been made, it was within the knowledge of the defendant, and the burden was upon it to show such inspection. Here was a duty devolving upon the defendant to use reasonable care to have the coupling in safe condition, so the plaintiff could use it without danger. This was an assurance which the law gave to the plaintiff when he attempted to make that coupling, and upon which he had a right to rely; and this must be considered when we attempt to measure the care he was to exercise under the circumstances.
The trial court charged the jury “that the obligation that rests upon the defendant is that it shall provide for the use of the servant the tools and implements which he is required to use which are ordinarily safe for such use, and proper and fit.” To this, defendant’s counsel excepted, and insists that this was an erroneous rule, and that the court should have charged that the defendant was only bound to use reasonable care and prudence in furnishing such tools and implements.
In Burke v. Witherbee, 98 N. Y. 565, the rule laid down was that the master’s duty was to furnish “reasonably safe and suitable appliances.” This was quoted with approval in Hickey v. Taaffe, 105 N. Y. 34,12 N. E. 288, in the opinion of the court.
In De Graff v. Railroad Co., supra, the court say the master is bound to furnish suitable and safe machinery and appliances.
In Pantzar v. Mining Co., 99 N. Y. 372, 2 N. E. 24, Ruger, C. J., concisely outlines the duty of the master as follows:
“A master owes the duty to his servant of furnishing adequate and suitable tools and implements for his use, and a safe and proper place in which to prosecute his work.”
The same definition of the master’s duty is found in McGovern v. Railroad Co., 123 N. Y. 287, 25 N. E. 374.
The appellant’s counsel cites but a single case in support of his position,—Harley v. Manufacturing Co., 142 N. Y. 34, 36 N. E. 813, where Earl, J., in the case of the breaking of a belt whereby a servant was injured, says the principles of law applicable to such a case as this have exposition in many decisions of this court, and then, after citing a number of cases, among which- is Burke v. Witherbee and Hickey v. Taaffe, supra, he proceeds:
“The master does not guaranty the safety of his servants. He is not bound to furnish them an absolutely safe place to work in, but is simply bound to use reasonable care and prudence in providing such a place. He is not bound to *823furnish the best-known appliances, but only such as are reasonably fit and safe. He satisfies the requirements of the law if, in the selection of machinery and appliances, he uses that degree of care which a man of ordinary prudence would use having regard to his own safety if he were supplying them for his own personal use. It is culpable negligence which makes the master liable, not a mere error of judgment.”
We are not to assume that the court of appeals, by this language, intended to overrule the very decisions quoted with approval, and the law as established in this state from the commencement of the existence of the court of appeals; but it is to be regretted that the courts, in selecting their language upon such important questions, and where nice distinctions are vital, make statements which upon the surface may appear conflicting and confusing. It is true, that cases may be found in the books in many of the states where the language is used in both forms, one imposing an absolute duty upon the master to furnish reasonably safe appliances, and the other to exercise reasonable care in so doing; but it has never been held in any case to which we have been referred that it was error to charge the proposition in the language of the trial court in this case.
The defendant’s counsel requested the trial court to charge the jury “that the pin driven into the link so tightly that it could not be removed constituted in no sense a defective apparatus.” This the court declined to charge, upon the exception to which the defendant’s counsel takes the position indicated by the request to charge, and builds upon it a specious and ingenious argument, in which he seeks to distinguish this case from the decisions in this state relating to defective couplers, overlapping drawheads, and deadwoods, which are as follows: Ellis v. Railroad Co., 95 N. Y. 546; Gottlieb v. Railroad Co., 100 N. Y. 462, 3 N. E. 344; Goodrich v. Railroad Co., 116 N. Y. 398, 22 N. E. 397; Lucco v. Railroad Co., 87 Hun, 612, 34 N. Y. Supp. 277. These cases, together with many others, which appear in the reports of this state, indicate the care and solicitude with which the courts have sought to protect brakemen in the discharge of the most important and dangerous of their duties,— the coupling of cars; and the courts have gone at great length in many cases in holding the master responsible if he has not furnished a safe coupling apparatus for the brakemen to use. The reason given for making an exception in the case at bar is that neither the link nor the pin is attached permanently to the car or drawhead; that they may be disconnected’at any time, lost or thrown away, and others substituted by the brakemen themselves. Where links and pins are used in coupling cars, they are an indispensable part of the coupling apparatus. Without them the cars cannot be connected or the train made up. While they may be disconnected at the will of brakemen, if in proper condition, from the drawhead, they are none the less a part of the device or machinery by which the cars are coupled, and they are furnished by the master as a part of such device. The servant finds them, or should find them, ready for use when the hurried coupling has to be made. They are as much a part of the coupling apparatus as the drawhead itself, *824and the authorities cited have a direct bearing upon the subject we are considering. The learned counsel for the appellant has referred ns to no case sustaining Ms novel position, but cases have been decided that seem to hold to the contrary. In Ousley v. Railroad Co., supra, the defendant furnished the plaintiff a drawbar to be-used in coupling cars by him. The drawbar worked well the first time used, but failed on the second trial. Held, that the jury might, in the absence of explanation from the company, infer that the implement was defective. In Railroad Co. v. Simpson (Colo. Sup.) 26 Pac. 339, where a brakeman had his hand crushed while attempting to couple two cars in the dark, it was held that he could recover for his injuries, where the company had failed to furnish suitable links for the coupling. In Muirhead v. Railroad Co., 15 S. W. 530, 103 Mo. 251, one of the cars had no drawhead, but a switching rope was used. It was held to be a question for the jury whether this rope was a reasonably safe appliance. In Railroad Co. v. Davis (Ark.) 15 S. W. 985, where the deceased went between two cars to uncouple them, the pin was fast, and detained him until a frog was reached, in which his foot was caught. Held, that the evidence tended to prove a structural defect, which would charge the company with liability, without other proof that it had notice of the defect. We perceive no error in the charge that the link and pin were a part of the appliance or device of the coupling.
Other exceptions were argued by the learned counsel for the appellant, which we have carefully considered, but they indicate no error, and we do not deem it necessary to discuss them.
The judgment and order appealed from should be affirmed, with costs.